Citation Nr: 0910628	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1982 and from June 1987 to October 1987, with other 
unverified periods of active duty for training (ACDUTRA) in 
the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

When the case was most recently before the Board in August 
2008, the Board determined that the criteria for 
reconsidering (reopening) service connection for a back 
disorder were met.  The Board remanded the claim for 
additional development.  The case has since been returned to 
the Board for further appellate action.


FINDING OF FACT

A back disability was not present during active duty or for 
many years thereafter, and the Veteran's current back 
disability is not etiologically related to active duty, 
ACDUTRA, or a service-connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty, or ACDUTRA, and arthritis of the spine may not be 
presumed, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in September 2005, after its initial adjudication of 
the claim to reopen or reconsider service connection for a 
back disability.  This letter notified the Veteran of the 
evidence required to establish service connection, 
specifically.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the Veteran's claim, most 
recently in a January 2009 supplemental statement of the 
case.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of this claim would 
have been different had VCAA notice been provided before the 
initial adjudication of the claim.

The Veteran was provided notice, in December 2006, of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, and the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the Veteran's back 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent private medical records, VA medical records, Social 
Security Administration records, and lay statements have been 
obtained.  The Board is aware that the RO has been unable to 
obtain service complete service treatment records of the 
Veteran.  A VA record in the Veteran's file from August 1989 
states that no service treatment records could be found.

In correspondence received January 2000, the Veteran stated 
that there should be medical records pertaining to a 1992 
back injury that the Veteran states occurred while he served 
with the Army Reserves, while on ACDUTRA.  An October 2002 
letter from the RO states that the Veteran's records could 
not be located at the National Personnel Records Center 
(NPRC) or the Records Management Center.  This correspondence 
also indicates that the U.S Army Reserve Personnel Command 
was contacted, and a response was expected.  A copy of 
electronic correspondence from November 2002 indicates that 
the RO was not able to locate the Veteran's records through 
their computerized systems.

In September 2008, the Veteran was requested to provide 
additional medical evidence pertaining to his back 
disability.  In correspondence received January 2009, the 
Veteran stated that he had no further evidence to submit.  
Given the efforts of the RO, and the absence of additional 
information or documentation from the Veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service treatment records in this case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim was insignificant and non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Service Connection Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2008).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  

Analysis of Service Connection for Back Disorder

The Veteran contends that he injured his back during military 
service.  He submitted lay statements from family members 
asserting severe back pain in service.  

The service treatment records which have been obtained 
include an x-ray consultation note addressing flank pain from 
February 1982.  The report indicates mild levoscoliosis, 
considered to be likely secondary to splinting.  A thoracic 
x-ray from November 1983 indicates normal bones, with the 
exception of an abnormality of the right 12th rib.  An x-ray 
report of the lumbar spine from November 1984 notes the 
Veteran's complaint of low back pain following a motor 
vehicle accident.  Normal anatomic alignment with 
preservation of normal intervertebral disc height and normal 
intervertebral foramina was noted.  No spondylolysis or 
spondylolisthesis was observed and the sacrum and pelvis were 
intact.  The examination was characterized as normal.  A May 
1987 partial re-enlistment examination is negative for a back 
disability.  There is no separation examination from this 
period and no records of treatment during the Veteran's 
claimed ACDUTRA.

In the post-service period, private hospital records from 
August 1992 address a Veteran's admission for complaints of 
low back pain.  He said that some days earlier he bent over 
and felt a "pop."  He then noted a progressive increase in 
pain, radiating down his right leg.  The Veteran was assessed 
with degenerative disc disease.

Records of private treatment from September 1993 show the 
Veteran reporting for an orthopedic referral on the advice of 
an attorney.  He said he was employed by his local transit 
authority in bus maintenance.  The Veteran then gave an 
account of moving heavy gates for buses to drive past, and 
feeling twinges of discomfort in his back on several 
occasions while performing this task.  He felt a pop at home 
one day.  A follow up note from June 1994 states that the 
Veteran returned seeking a rating for his back before he was 
seen evaluated for his workers' compensation claim.

Private medical records from September 1992 include an 
operative note that describes the Veteran's L5-S1 laminectomy 
procedure.  Radiology reports from this time show the Veteran 
had desiccated disc material at L4-5, larger herniated 
nucleus pulposus at L5-S1 and facet joint degenerative 
changes on the right side at L4-5 and L5-S1 levels.  These 
reports are the first evidence that the Veteran had arthritis 
of the spine and the reports were generated four years after 
his October 1987 service separation.

A September 1994 report of vocational evaluation notes the 
Veteran's report of having had no medical problems prior to 
his August 1992 accident that occurred while he worked for 
his city transit authority.  Service and occupational history 
was discussed at this time and the Veteran noted that, prior 
to being employed as a mechanic helper from during 1991 and 
1992, he worked as a fork lift operator, an animal caretaker, 
a material handler, and a light wheel vehicle mechanic with 
the Army Reserves from June to October 1987.  Prior to his 
Reserve service, the Veteran was a maintenance-mechanic 
helper, a construction worker, an airport material handler, a 
fork lift operator, and a courier.

In the September 1994 report, the Veteran gave a detailed 
account of how he injured his back after service and on the 
job while lifting a heavy metal gate in his service garage.  
He described intense pain the following morning that caused 
him to miss work.  The conclusion of this report notes that 
the Veteran's September 1992 discectomy was due to an on-the-
job injury.  Military service was not addressed in the 
conclusion.

June 1996 private outpatient notes address the Veteran's 
complaints of in-service foot fractures and his application 
for disability benefits through the VA.  The Doctor found no 
focal explanation for the foot pain, and thought that it was 
referred, mentioning the Veteran's back disability.

These notes also include a doctor's opinion that he did not 
think there was an immediate connection between the Veteran's 
foot fracture and his back.  The private physician noted "It 
is certainly possible that limping on the basis of a foot 
injury might contribute to aggravation of his back."  He then 
restated that he did not believe that the foot injury was 
directly responsible for his disc pathology.  In writing this 
opinion, the private physician includes ambiguous terms like 
"certainly possible" and "might contribute."

The Board notes that the Veteran has not contended that 
service connection is warranted on a secondary basis due to a 
foot disability.  In any event, service connection is 
currently established for residuals of a left foot injury, 
and the issue is raised by the opinion discussed above.  
However, in Obert v. Brown, 5 Vet. App. 30 (1993), the Court 
held that a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  See also Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 
(1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Accordingly, the Board finds that this 
medical opinion carries no probative weight to support the 
Veteran's service connection for a back disability claim, to 
include as secondary to his service-connected left foot 
disability.

The Veteran was accorded a VA examination for his back in 
November 2008.  His claims file was reviewed and pertinent 
service and medical history was discussed by the examining 
physician's assistant.  The Veteran reported a history of 
back injury due to paratrooper training in service, requiring 
him to be placed on light duty.  He reported subsequent 
treatment for this in 1982.  The Veteran also described the 
1992 post-service injury that occurred while he was working 
for his city transit authority.  The examiner noted that 
Social Security records addressed the Veteran's post service 
and between service period occupational history to include 
work as a dock worker, loading and unloading freight; a 
carpenter; and a building maintenance worker.

After a comprehensive orthopedic and neurological 
examination, the examiner opined that she could not resolve 
the issue of whether the Veteran's back disability originated 
in, or was otherwise related to active duty, without 
resorting to mere speculation.  In support of this opinion, 
she noted that the Veteran did have a three day profile for 
back pain was not found in the record.  She also stated that 
"flank pain" mentioned in a service record is a term usually 
reserved by medical professionals to describe a disability 
such as appendicitis, not low back pain.  She notes the first 
post-service record to be from 1992 and explains that the 
Veteran could have injured his back in the heavy lifting jobs 
noted in Social Security records.  She says there are simply 
too many speculative aspects to the information available.  
While noting that the Veteran could have injured his back in 
service and his in-service injury could have partly 
contributed to his current disability, the examiner said that 
the Veteran's present back condition may not be at all 
related to service, instead due to post service trauma.  The 
examiner restated that an opinion on this matter could not be 
reached without resorting to mere speculation.  

This is the most probative medical opinion of record 
addressing etiology of the Veteran's back disability.  The 
opinion was based on a thorough and accurate history, and was 
supported by the accurate history that includes significant 
post-service back injuries.  This opinion tends to weigh 
against a finding of relationship of current back disability 
to service.  

The Board has also considered the Veteran's statements, along 
with lay statements submitted by his family members.  The 
Veteran contended in correspondence received January 2000 
that he hurt his back while on ACDUTRA in the United States 
Army Reserve in the spring of 1992.  Unfortunately, records 
of this injury or the Veteran's ACDUTRA service have not been 
located despite the RO's development efforts.  In any event, 
the evidence of a nexus between the Veteran's current back 
disability and service is limited to the Veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because laypersons, such as the Veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Lay statements from his mother and sister, received in June 
2002, state an injury to the Veteran's back occurred in the 
spring of 1980.  While they are certainly competent to 
testify to their observations and symptoms experienced by the 
Veteran at any time, there is no indication that they possess 
medical training or expertise to related the currently 
diagnosed back disability to the in-service back injury.  In 
any event, the Board finds the medical evidence of record to 
be more probative, and it does not establish a relationship 
between the Veteran's back disability and active duty.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a back disability, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


